                            TENTATIVE RULING

                  ISSUED BY JUDGE LOUISE DECARL ADLER


Debtor:       MARGARITO VASQUEZ SANCHEZ
Number:       18-01740-LA13

Hearing:      10:00 AM Wednesday, December 12, 2018

Motion:       OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN. FILED BY
MICHELLE GHIDOTTI ON BEHALF OF DEUTSCHE BANK NATIONAL TRUST COMPANY
(fr 11/14/18)

This matter was continued to today's hearing date based on counsel's representation
that the objection by Deutsche Bank might e resolved by debtor's loan modification. In
the absence of a timely-filed case status report, Court is unable to post a tentative
ruling

NOTE TO COUNSEL: LBR 3015-6 requires a case status report be filed one week in
advance of every hearing (original and continued hearings) on an objection to plan
confirmation. Counsel has failed to do so. Because this failure to comply with the
Local Rules falls below the standard of practice in this district and impedes the efficient
administration of this Chapter 13 case, the Court will deduct $150 for this violation of
the local rules from any fees awarded counsel in this case.
